
	
		I
		112th CONGRESS
		1st Session
		H. R. 2775
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Sherman (for
			 himself, Mr. Conyers,
			 Mr. Stark,
			 Mr. Grijalva,
			 Mr. Jackson of Illinois,
			 Ms. Norton,
			 Mr. Rangel,
			 Ms. Schakowsky,
			 Mr. Brady of Pennsylvania,
			 Mr. Michaud,
			 Ms. Sutton, and
			 Ms. Kaptur) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To repeal a limitation in the Labor-Management Relations
		  Act regarding requirements for labor organization membership as a condition of
		  employment.
	
	
		1.RepealSection 14 of the National Labor Relations
			 Act (29 U.S.C. 164) is amended by striking subsection (b) and redesignating
			 subsection (c) as subsection (b).
		
